IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,230-01


                      EX PARTE STEPHEN PATRICK SMITH, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 069846-01-C-WR IN THE 251ST DISTRICT COURT
                            FROM POTTER COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession with

the intent to deliver a controlled substance and sentenced to imprisonment for thirty years.

        The trial court signed an order designating issues on August 2, 2019. This application was

forwarded, however, before the trial court made findings of fact and conclusions of law. We remand

this application so the trial court can complete its evidentiary investigation and enter findings of fact

and conclusions of law.

        This application will be held in abeyance until the trial court has resolved the fact issues. The
issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: September 11, 2019
Do not publish